UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2119



HENRY L. SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster      General,
United States Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-572-BO)


Submitted:   January 17, 2002             Decided:   January 25, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry L. Smith, Jr., Appellant Pro Se.   Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry L. Smith, Jr., appeals from the district court’s order

dismissing his employment discrimination action for failing to

timely pursue equal employment opportunity (EEO) counseling.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. Smith v. Henderson, No. CA-00-572-BO (E.D.N.C.

Aug. 9, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2